Citation Nr: 1609030	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 19, 2009, for the grant of service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA RO that implemented a November 2011 decision of the Board, which had granted service connection for an acquired psychiatric disorder, assigning an effective date of May 19, 2009.

This appeal has previously been before the Board, most recently in February 2015, when it remanded the Veteran's claim in order to provide him with a videoconference hearing.  The Veteran participated in a hearing with the undersigned in December 2015, and a transcript of this hearing has been associated with the record.  Accordingly, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

To clarify why this opinion addresses only the issue of entitlement to an earlier effective date for an acquired psychiatric disorder, the Board notes that in September 2011, Veterans Law Judge (VLJ) Michael Lyon took testimony on the issues of service connection for residuals of a head injury, hearing loss, and tinnitus, in pertinent part.  The VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  These issues were the subject of VLJ Lyon's February 2015 Board remand, and the development required by that remand is still pending.  These issues will thus be addressed in a later decision.

Similarly, in September 2014, VLJ Thomas Dannaher took testimony on the issues of service connection for a back disability, a neck disability, and a shoulder disability.  These issues were the subject of VLJ Dannaher's February 2015 Board remand, and the development required by that remand is still pending.  These issues will thus be addressed in a later decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The RO received a claim for service connection for an acquired psychiatric disability on August 15, 2008, which was after the date when entitlement to service connection arose.


CONCLUSION OF LAW

The criteria for an effective date of August 15, 2008, but no earlier, for the award of service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service medical records, VA treatment records, and private treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Date

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Turning to the facts in this case, on July 8, 2008, the Veteran filed a claim for service connection for residuals of a head injury, specifically claiming that he suffered from headaches, dizziness, and eye problems.  On August 15, 2008, the Veteran stated that he suffered from a head trauma, dizziness, and emotional distress.  On May 19, 2009, the Veteran made a claim for service connection for "nervous anxiety."   Along with this claim, the Veteran submitted the report of a psychologist stating that he suffered from anxiety disorder not otherwise specified, and the symptoms had persisted for many years.  

A November 2011 Board decision granted service connection for an acquired psychiatric disorder.  A December 2011 rating decision then implemented this decision and assigned an effective date of May 19, 2009 for the award of service connection.  

During his December 2015 hearing before the undersigned, the Veteran's representative argued that the Veteran originally claimed entitlement to an acquired psychiatric disorder in July 2008, with this issue included among the symptoms that the Veteran claimed in connection with a claim of entitlement to service connection for a head injury with residuals.  

Turning to an analysis of these facts, the Board cannot agree with the representative's contention that the Veteran, at the time of his July 8, 2008, claim of entitlement to service connection for residuals of a head injury, showed an intent to make a claim for service connection for an acquired psychiatric or any other disability that could be interpreted as a claim for service connection for an acquired psychiatric disability.  The Veteran specified at that time that his symptoms were "headaches, dizziness, and [his] eyes hurt."  The Veteran in no way made reference to psychiatric symptoms until August 15, 2008, at which time he stated that he suffered from a head trauma and "emotional distress."  Thus, the Board finds that the date of claim as to this issue is August 15, 2008.

The appropriate effective date for the claim on appeal is the latter of the date of receipt of claim or date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In this case, the medical evidence of record, for example, the April 2009 psychologist's report, shows that the Veteran had suffered from psychiatric symptoms since his separation from service in 1957.  VA received the Veteran's claim on August 15, 2008.  The later of these two dates-August 15, 2008-is thus the correct effective date for the award of service connection for an acquired psychiatric disability.


ORDER

An effective date of August 15, 2008, but no earlier, for the award of service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


